      Case 1:20-cv-02184-ALC-BCM Document 44 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           3/1/21
ANDRES JIMENEZ REYNOSO,
              Plaintiff,                         20-CV-2184 (ALC) (BCM)
       -against-                                 ORDER
NERVE 1649 PARK AVENUE INC., et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, it is
hereby ORDERED that:

       1. Defendants shall serve their written discovery demands upon plaintiff no later than
          March 5, 2021.

       2. All remaining fact discovery shall be completed no later than June 30, 2021. No
          further extensions will be granted absent compelling circumstances.

       3. As per plaintiff's representation during the conference, plaintiff will not seek
          collective certification.

       4. A settlement conference is scheduled for April 14, 2021, for which the Court will
          issue a separate order.

Dated: New York, New York
       March 1, 2021                       SO ORDERED.


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
